DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Office has carefully considered Applicant’s amendments and accompanying remarks dated 04/28/2021.  Applicant’s amendments to the claims have been entered and are made of record. The pending claims are 17-24.  Upon updating the search for allowance new art was found that read on the remaining method claims at hand.  The rejection has been set forth below. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USPUB20160332418A issued to Jenkins et al. 
 .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	Jenkins et al disclose making laminates that are generally directed to absorbent and elastic laminates. In particular, the present invention is directed to elastic laminates with hydroentangled components and their use in various product applications. [abstract, 0002].  The machine-direction, stretch-bonded elastic laminates may be formed using a machine-direction, stretched elastic film layer which is bonded in its stretched state to one or more inelastic layers, and then allowed to retract. Such machine-direction, elastic film-based layer can be nonapertured or apertured. [0010].  
	Jenkins’ process for making a stretch-bonded elastic nonwoven composite includes the steps of a) providing a machine-direction elastic, apertured film-based, stretch-bonded nonwoven laminate layer, itself having an apertured elastic film layer 
	At 0060+ the instant reference teaches that the now, ungathered and taut, machine-direction elastic stretch-bonded laminate layer 20 is fed to a position where it is met with a hydrophilic/absorbent fiber web 22, which is unwound from a supply roll 17. While a pre-made hydrophilic/“aqueous liquid absorbent” fiber web 22 is shown in the figure, it should be appreciated that the fiber web 22 may either be pre-made or in-line produced, or may vary in its degree of hydrophilicity. For example, the fiber web may be produced off-line or in-line using a wetlaid, dry-laid or carded process as is known in the art. [0061] At the point of meeting with the hydrophilic/"aqueous liquid absorbent" fiber web 22, the ungathered, machine-direction, elastic stretch-bonded laminate layer 20 (the elastic apertured film-based laminate) is running at the same machine-direction speed as the hydrophilic fiber web 22, both of which are fed into a hydroentangling manifold 19 via the moving foraminous web carrier surface 41. The hydrophilic fiber web may encompass any number of web materials, such as for example staple fibers, substantially continuous fibers, and combinations of staple fiber and/or substantially continuous fiber webs having a varying degree of hydrophilicity/hydrophobicity as previously described. For example, in one embodiment, the hydrophilic fiber web could 
	Regarding Claim 17, where Applicant seeks, a method for making a film/nonwoven composite, the method comprising: providing an elastomeric film traveling in a machine direction; providing a nonwoven web traveling in the machine direction in face-to-face contact with the film, wherein the nonwoven web includes fibers; providing a hydraulic entangling manifold, the elastomeric film and the nonwoven web traveling in the machine direction to the hydraulic entangling manifold such that the 
	Regarding Claim 18, where Applicant seeks that the method of claim 17, wherein the nonwoven web includes staple fibers, substantially continuous fibers, pulp fibers, or a combination thereof; Applicant is directed to 0014, 0040 and 0047 which show the same.
	Regarding Claim 19, where Applicant seeks that the method of claim 17, further comprising positioning the nonwoven web on a forming screen; Applicant is directed to 0058-0067.
	Regarding Claim 20, where Applicant seeks that the method of claim 17, wherein the film/nonwoven composite is substantially free of film-based microfibers; Applicant is directed to 0039-0042 where the length of the fiber in the nonwoven is bigger than that of microfiber.
	Regarding Claim 21, where Applicant seeks that the method of claim 17, wherein the hydro jets continuously bond the nonwoven web to the elastomeric film such that the nonwoven web is uniformly bonded to the elastomeric film to provide a homogeneous elastic material; Applicant is directed to 0006 of the instant reference.
	Regarding Claim 22, where Applicant seeks that the method of claim 17, wherein the hydro jets do not rupture the elastomeric film; Applicant is directed to 0010 and 0058 of the instant reference. 
	Regarding Claim 23, where Applicant seeks that the method of claim 17, wherein the hydro jets rupture the elastomeric film to provide apertures such that the 
	Regarding Claim 24, where Applicant seeks that the method of claim 17, further comprising drying the film/nonwoven composite: Applicant is directed to 0064 and 0070-0072.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTI R SINGH-PANDEY whose telephone number is (571)272-1483.  The examiner can normally be reached on Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/ARTI SINGH-PANDEY/
Primary Patent Examiner
Art Unit 1796



AP